DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed sphere and convex spherical surface of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claim 5 is objected to because of the following informalities:  In claim 5, it appears “than” should be --relative to-- (as worded in lines 1-2 of [0097]).  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	In claim 1, lines 7-8, it is not clear what is being claimed by a pair of opposing parts being “in the housing cover and the carrier cover”, since covers are generally understood to provide cover to elements such as housings that may house parts, but not necessarily to house parts themselves.

In claim 4, it is not clear how a cone-shaped recess can be a sphere, nor how a cone-shaped protrusion can be spherical.  This claim appears either to be claiming the recess and protrusion each have two different shapes simultaneously, or to be improperly attempting to remove a limitation (cone shape) from claims 2 and 1 on which claim 4 depends and replacing that limitation with a different limitation (sphere shape).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, U. S. Patent 10,221,928 in view of Mori et al., U. S. Patent 10,006,523.

	Mori ‘928 shows a planetary gear device in figure 2.
	A housing M includes a cover portion, a radially extending portion toward the right in figure 2 and holding bearing 2, that is disposed at one end portion of the housing M in an axis direction.  The housing M is configured to house a sun gear 20 and a planetary gear 22 inside the housing M.
	A carrier cover C2 is disposed next to the housing cover portion (M) in the axial direction in the inside, and is configured, by being fixed to carrier portion C1 with recessed hole H1, to support a shaft PL of the planetary gear 22 from one end portion side in the axial direction.
	The inner surface of the wall Cs of the carrier cover C2 and back surface f of the side gear S are a pair of opposing parts opposite to each other within the housing cover (M) and the carrier cover C2.  One opposing part f of the pair of opposing parts includes a cone-shaped part (the transition between Sg and Sm) whose diameter varies in the axial direction.  The other opposing part (Cs) of the pair of opposing parts includes a sliding part W configured to slide on a peripheral surface fg of the cone-shaped part with a same axis as an axis of the cone-shaped part (col. 8, lines 24-36 describes the back surface fg of the gear S being “rotatably abutted” against the wall of cover C2 through washer W, which is fitted in groove 10 in the wall of C2).
(claim 1)

	The pair of opposing parts (Cs) and f is disposed inside an axis of the planetary gear 22 in an radial direction of the sun gear 20.
(claim 5)

	Mori ‘928 does not disclose a separate housing cover and housing.

	Mori et al. ‘532 shows in figure 1 a differential device similar to the differential portion of the planetary gear device of Mori ‘928 in the shape and arrangement of the parts, such as the side gear S and the carrier cover C having opposing parts, including cone-shaped parts.  Mori et al. ‘532 shows a housing 1 including a housing cover (right half of the figure, shown attached by a bolt at the bottom of the figure) disposed next to the carrier cover C.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separate cover on the housing of Mori ‘928 in view of Mori et al. ‘532 to provide easy access to the parts within the housing, including access to the carrier cover C to facilitate repair and replacement of gear device parts.


Allowable Subject Matter


Claim 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 8,499,664 (White et al.) August 2013 - a housing cover with a conical protrusion that projects into a carrier.

U. S. Patent Application Publication 2015/0105208 (Hagedorn et al.) April 2015 - a surface of carrier 321 slides on a projection of housing cover 328.

CN 104930176 (Blondheim et al.) September 2015 - "In this planetary gear transmission device, a planet carrier or planet carrier pin shaft can slide to the corresponding cover."

WO 2016/006271 (Morizono) January 2016 - appears to show cover 51 includes a conical protrusion received in a recess in a cover portion of a carrier.

CN 105370809 (Li et al.) March 2016 - a cone-shaped washer slides on a carrier and/or housing cover.

U. S. Patent 9,303,727 (Reimann et al.) April 2016 - a carrier has projecting features to slide on a housing cover.

KR 2017-0033014 (Kang et al.) March 2017 - a housing cover has a cone-shaped protrusion.

KR 10-1755257 (Yoo) July 2017 - a carrier cover includes a projecting feature that rotates relative to an inner surface of a housing cover through a bearing.

U. S. Patent 9,791,026 (Saxstetter et al.) October 2017 - "The other cylinder end face 23 of the substantially cylindrical carrier structure 20 lies against a housing cover 24 in a sliding manner and thus forms the axial bearing 19 designed as a sliding bearing."

CN 110486424 (Gong et al.) November 2019 - a carrier appears to slide on a projection of a housing cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659